Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 1 of 14

UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

RONALD EDWARD JOYNER,
Inmate # 508970.

(Enter full name of Plaintiff)

vs. Case No.: 3-I9FC YS 009-mcR-HTC.

{To be assigned by Clerk}

C. Maiorana, Warden,

R. Bethea, Grievance,

Coordinator, M. Neal, Assistance, Warden of Programs,

Disable Inmate Committee Chair, Classification, Supervisor Cooper
All Defendants sued in their individual and

Official capacities for damages

And injunctive relief, et at.

(Enter name and title of each Defendant. If
additional space is required, use the blank

area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES

 
  
 

pron de -eville Correct!
| USnG FLNDT PN He ve pe for mail
re 9019 pxLAs by (aff | ~ AE ol

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 2 of 14

i. PLAINTIFF:
State your full name, inmate number (if applicabie), and full mailing address in the lines below.

Name of plaintiff: Ronald Edward Joyner
Inmate Number: 508970
Prison or Jail: GEO Group Blackwater River. Correctional Facility
Mailing address: 5914 Jeff Ates Rd.
Milton, FL 32583

Il. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1) Name of plaintiff: C. Maiorana
Inmate Number: Warden
Prison or Jail! GEO Group Blackwater River. Correctional Facility
Mailing address: 5914 Jeff Ates Rd.
Milton, FL 32583

(2) Name of plaintiff: R. Bethea
inmate Number: Grievance Coordinator
Prison or Jail: GEO Group Blackwater River. Correctional Facility
Mailing address: 5914 Jeff Ates Rd.
Milton, FL 32583

{3) Name of plaintiff: M. Neal
Inmate Number: Assistant Warden of Programs & Disable Inmate Committee Chair
Prison or Jail: GEO Group Blackwater River. Correctional Facility
Mailing address: 5914 Jeff Ates Rd.
Milton, FL 32583

(4) Name of plaintiff: Cooper

Inmate Number: Classification Supervisor

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 3 of 14

Prison or Jail: GEO Group Blackwater River. Correctional Facility
Mailing address: 5914 Jeff Ates Rd.
Milton, FL 32583

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

NOTE: THE COURT WILL NOT REVIEW THE MERITS OF THE
COMPLAINT UNLESS THE FOLLOWING QUESTIONS HAVE BEEN
ANSWERED REGARDING EXHAUSTION OF ADMINISTRATIVE
REMEDIES AND ANY PRIOR LAWSUITS THAT HAVE BEEN FILED.

li. EXHAUSTION OF ADMINISTRATIVE REMEDIES
Exhaustion of administrative remedies is required prior to pursuing a civil rights action regarding conditions
or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a). Plaintiff must submit copies of all

grievances, appeals, and responses with this complaint to verify exhaustion. Failure to demonstrate
exhaustion may be grounds for dismissal.

A. DOES YOUR COMPLAINT CONCERN EVENTS OCCURRING WITHIN THE FLORIDA
DEPARTMENT OF CORRECTIONS?

Yes ( v }GEO Group No( ) Private Contractor State Actor

[lf your answer is NO, proceed to Question B. If your answer is YES, answer all
of the following questions in this subsection.]

1. information Grievance
a. Did you submit an informal grievance?
Yes (V ) No( )

*% Ifo, you must attach a copy of the grievance and response; exhibit A.

 

b. In not, why?
2. Formal Grievance
a. Did you submit a formal grievance?

Yes(Vv ) No( )

“If so, you must attach a copy of the grievance and response; exhibit B.

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 4 of 14

 

 

b. In not, why?
3. Appeal to the Office of the Secretary
a. Did you submit an appeal to the Office of the Secretary?

Yes ( v } No( }

“If so, you must attach a copy of the appeal and response; exhibit C.

b. in not, why?
4. Disciplinary Actions
a. Did you have a disciplinary hearing concerning this matter?

Yes( ) No(¥ )

¢ If so, you must attach a copy of the disciplinary report and disciplinary
hearing team’s findings and decision to this form; ~

b. Did you lose gaintime as a result of the disciplinary hearing?
Yes({ ) No (% )

c. Has the gaintime since been restored?
Yes ( ) No{% )

DOES YOUR COMPLAINT CONCERN EVENTS OCCURRING WITHIN A COUNTY JAIL OR
DETENTION CENTER?

Yes ( ) No(¥ )

[If your answer is NO, proceed to Section iV of the complaint form.
if your answer is YES, answer the following questions.]

1. Is there a grievance procedure at your institution or jail’?
Yes{ ) No( }

{If your answer Is NO, proceed to Section IV of the complaint form. If your
Answer is YES, answer all of the following questions in this subsection. ]

2. Did you submit a grievance concerning the facts relating to your complaint?
Yes( ) No( }

3. if your answer is YES:
a. What steps did you take?

 

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 5 of 14

b,

If your answer is NO< explain why not:

What were the results?

 

¢ If so, you must attach a copy of the grievance and response; exhibit .

 

 

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL MAY RESULT IN THE
DISMISSAL OF THIS CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES
YOU HAVE FILED, THAT FACT MUST BE DISCLOSED AS WELL.

NV. PREVIOUS LAWSUITS

A.

Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?

Yes{ ) No(¥)

1.

oa N 2 F OO ON

Parties to previous action:

a. Plaintiff(s):

 

 

b. Defendant(s}:

 

Name of judge: Case #:

 

County and judicial circuit:

 

Approximate filing date:

 

 

lf not still pending, date of dismissal:

Reason for dismissal:

 

Facts and claims of case:

 

 

(Attach additional pages as necessary fo list other state court cases.)

Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?

Yes( ) No(% )

1.

2.

Parties to previous action:

a. Plaintiff(s):

 

b. Defendant(s):

 

District and judicial division:

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 6 of 14

 

Name of judge: Case #:

Approximate filing date:

 

If not still pending, date of dismissal:

 

Reason for dismissal:

 

“NO om BR &

Facts and claims of case:

 

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A} and (B)) in
either state or federal court that related to the fact or manner of your incarceration
(including habeas corpus petitions) or the conditions of your confinement (including civil
rights complaints about any aspect of prison life, whether it be general circumstances or a
particular episode, and whether it involved excessive force or some other wrong)?

Yes( ) No(% )

if YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:

a. Plaintiffs}:

 

b. Defendant(s):

 

District and judicial division:

 

Name of judge:

 

Approximate filing date:

 

If not still pending, date of dismissal:

 

Reason for dismissal:

 

NO fF B ON

Facts and claims of case:

 

 

{Attach additional pages as necessary to list cases.)

D. Have you ever had any actions in federal court dismissed as frivolous, malicious, falling
to state a claim, or prior to service? If so, identify each and every case so dismissed:

Yes{ ) No(% )

1. Parties to previous action:

a. Plaintiff(s):

 

b. Defendant(s):

 

2. District and judicial division:

 

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 7 of 14

3. Name of judge: Case Docket #
4, Approximate filing date: Dismissal date:

5. Reason for dismissal:

 

6. Facts and claims of case:

 

 

(Attach additional pages as necessary to list cases.}

Vv. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person

did or did not do which gives rise to your claim. In describing what happened, state the names of persons

involved, dated, and places. Do_not make any legal arguments or cite to any cases or statutes. You must

set forth separate factual allegations in separately numbered paragraphs. You may make copies of this

page if necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5)

additional pages should be attached. (If there are facts which are not related to this same basic incident

or issue, they must be addressed in a separate civil rights complaint.)

1. July 26, 2019 while attending the disable inmate committee meeting Defendant Neal and Cooper acting

in their individual and official capacities discriminated against Plaintiff and subjected Plaintiff to harassment

and retaliation resulting in the intentional infliction of cruel and unusual punishment when:

2. Because of Plaintiff's diagnosed and documented Ex C7, DC4-691 ) “Hearing ioss” Defendants Neal and

Cooper became made at the Plaintiff because Plaintiff could not hear and understand what the Defendants
‘

were saying to him Exhibit C-7

3. because Plaintiff could neither hear nor comprehend what Defendants Cooper and Neal were saying

then in retaliation for Plaintiff hearing loss and not having hearing aids which he previously had Plaintiff was

placed in confinement without any form of procedural preconfinement due process nor while in the punitive

conditions of confinement Plaintiff never received a hearing.

4. As a result of the foregoing the Plaintiff began the exhaustion of his administrative remedies with Exhibit

A-1 informal grievance, DC6-236, A1-2

5. As usual the foregoing was denied with Plaintiff exhausting the formal grievance Exhibit B 4-2-3 which

establishes the liability of Defendant Maiorana in his official capacity as warden and his individual capacity

because he knows that Defendant Neal and Cooper have a tong and well established history of abusing,

discriminating against, harassing and retaliating against disable, elderly, impaired, designated ADA

Prisoners and the Plaintiff. Exhibit AB C

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 8 of 14

6. Exhibit B further establishes the liability of Defendant Bethea in his official capacity as grievance
coordinator and individually because, like his co-defendant Maiorana, Defendant Bethea has personal
knowledge that Defendants Cooper and Neal harbor animosity toward ADA prisoners and subject Plaintiff
and other ADA to cruel and unusual punishment. Exhibit C-7

7. Plaintiff's final exhaustion of his adminsrative remedies is demonstrated in Exhibit C.

8. However, because this action is against agents and employees of GEO Group Inc., as private contractors
acting as state actors then no Florida Department of Correction state employee is named as a Defendant.
9, Exhibit C-5 is significant and establishes the liability of the foregoing named Defendants because no
documentation has ever been produced by Defendants to demonstrate Plaintiff ever received and informal
hearing before [any] shift supervisor “which is why the Defendant could not and did not initiate any
disciplinary action for allegedly being “disorderly” Exhibit A-1 “miscellaneous infraction 9-17 disorderly
conduct.”

10. Exhibit A-1, neither Defendant Neal nor Cooper alleged nor charged Plaintiff with a “9-17 disorderly
conduct “infraction which wouid subject Plaintiff to any form of confinement.

41. Defendant Neal and Cooper unconstitutional procedural due process violations are apparent in all.
Plaintiff's Exhibits because neither Defendant Neal nor Cooper issued Plaintiff the required” 1. Verbal
reprimand, nor a 2. Corrective consultation’ or a 3. Formal disciplinary action. “Reference GEO Black Water
2019 inmate Handbook, page 11.

12. The Defendants Neal’s and Coope’sr malicious unconstitutional Act of retaliation in illegally placing
Plaintiff in confinement is further demonstrated in Exhibit C-7 where Neal herself writes that: “i/M became
disrespectful & was removed from meeting & placed in conf. "(sic)

13. Exhibit A-1 falsely states Plaintiff “became disorderly” but Exhibit C-7 in Defendant Neal’s own writing
contradicts A-1, by stating Plaintiff “became disrespectful,” a totally separate “section one 1-4 infraction,

‘expressed by means of words gestures, and the like. "Exhibit A-1, CF, C-7

 

144. Within neither of the foregoing Exhibits this disabled elderly impaired hard of hearing Plaintiff being
afforded that required pre-confinement procedural due process of the first stage, “verbal reprimand’ second

stage “corrective consultation neither or which Plaintiff was afforded.

 

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 9 of 14

45. Exhibit C-5 in contradicting Exhibits A-1 and C-7 demonstrates not only a falsified official state document
(DC6-236 form), but in realizing the procedural due process violations in those two (2) exhibits introduce a
new theory of why Plaintiff was wrongfully placed in confinement because, coincidently the same date as
the defendant were confused as to whether Plaintiff was disorderly or disrespectful. Exhibit C-5 has Plaintiff
being “under investigation with no documentation or explanation as to what Plaintiff was allegedly under
investigation for Exhibit C-5

16. Plaintiff specifically alleges that the above named defendants as a private GEO Group Inc. agents and
employee contractors while acting in their individual and official capacities under color of state law
intentionally, knowingly and maliciously; enacted and implemented unconstitutional official custom and
policy of discriminating against disable, elderly impaired ADA prisoners abusing this Plaintiff et al. harassing
Plaintiff and subjecting Plaintiff to the intentional infliction of cruel and unusual punishment causing him
actual irreversible, permanent injury and then refusing Plaintiff necessary medical care.

17. Defendant Warden Maiorana’s individual personal liability is established by Exhibit C-7 facility warden
signature: by his signature on that official DC4-691 state form because he was present during the ADA
meeting when Defendant Neal and Cooper both became verbally abusive to Plaintiff harassing and
threating Plaintiff because without the hearings aids he was prescribed Plaintiff could not and did not hear
or understand what Defendants Neal and Cooper were saying Exhibit C-7

18. The injuries pain and suffering the Plaintiff continues to suffer because of the named defendants
deliberate indifference to his diagnosed and documented serious ADA medical conditions impairment are:
19. Exhibit D final exhaustion, log 19-6-3402 mailed /filed dated September 27, 2019 “but dated/signed
September 23, 2019 by secretary's representative, C. Neal, “Stating the response that you received at the
institutional level has been reviewed and is found to appropriately address the concerns that you raised at
the institutional level as well as the central office level Exhibit D.

20. Exhibit D the DC1-303 log 19-6-34032, dated September 11, 2019 reestablishes Defendant's Mairoana
and Neal's liability as to their discrimination, harassment and retaliation against this ADA elderly prisoner
and when their cover up unconstitutionally placing Plaintiff in confinement was exposed that Plaintiff was
neither disorderly nor disrespectful but that without his ADA hearing aids he could not hear either Defendant

Maiorana nor Neal and neither were concerned about Plaintiff not having his hearing aids.

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 10 of 14

21. The forgoing is best demonstrated in Exhibit C-7, as was also attached to Exhibit D, with Defendant

Neal stating on the DC4-691, need to check, hearing aids when the issue/problem is; | do not have the

hearing aids.

22, Exhibit D demonstrates that because | was neither disorderly nor disrespectful that to attempt to justify

the retaliatory confinement they changed it to my “being” under investigation” but never stating why and

upon my challenging the fabrication and falsification the alleged documentation “face sheet’ disappeared

Exhibit D page 2, “Fact {4), (5), especially (6)

A.

Exhibit C-7 current diagnoses: HTN, Asthma, hearing loss and COPD. Piaintiff was placed in a freezing
cold confinement cell which cause multiple asthma attacks, chest pain COPD difficulty breathing,
respiratory distress all exacerbated by the fact that after numerous DC6-236 request the defendant
knowingly refused to order defendant's medical staff to give Plaintiff his prescribed asthma medication.
It is a custom policy and practice of the named Defendants unique to GEO Group Inc. Private
Contractor, to take all of a prisoners this Plaintiff "“KOP” (Keep on Person) prescribed medication when
any prisoners or this Plaintiff goes to confinement. Exhibit C-7 signed by both defendants Neal and
Maiorana Exhibit B-1,

Plaintiff was further subjected to unnecessary cruel and unusual punishment is severe chest pain and
the resulting high blood pressure, blurred vision and headaches when like with denial of Plaintiff asthma
medication. Plaintiff was denied his high blood pressure medication, dilitiazem cardizem 240 mg rx
2409-6819-2.

Exhibit C-7 Reflects that Plaintiff, medically must have a “double cuff in back” because of plate of
titanium to replace a ruptured disc and a broken rotator cuff which because of the freezing cold cell
temperatures caused Plaintiff excruating neck and shoulder pain, stiffness in the shoulder which were
painful with ever minimal movement depriving Plaintiff.

In addition to Plaintiffs above physical pain and suffering as set forth in the foregoing Plaintiff alleges
violations of the discrimination clause of 42 U.S.C. 12101 et seq, as incorporated in Defendants ‘Rule
33-210.201(1) Fla. Admin. Code with the physical Plaintiff suffering both physical pain causes the
intentional infliction of emotional distress, anxiety and panic attacks including paranoia of further future

harassments and retaliation by defendants resulting in further retaliatory confinement time.

10

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 11 of 14

F. The foregoing intentional infliction of emotional and mental anguish was exacerbated by Defendant

denial of Plaintiff's ability to communicate with his elderly, 78 year mother dying of lung cancer.

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.

Be specific. Number each separate claim and relate it to the facts alleged in Section V. lf claims are not

related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

Count One: The foregoing paragraphs one through eighteen establish a factual basis that all named Defendants
acted with deliberate indifference to Plaintiff's documented ADA disabilities and intentionally, knowingly and
maliciously subjected Plaintiff to cruel and unusual punishment in violation of the Eight Amendment to the United
States Constitution and 42 U.S.C. 12131, Et seq., and 42 U.S.C. 12101, et seq.

Count Two: The foregoing paragraphs one through eighteen establish a prima facie case that Plaintiff was subjected
to discrimination and retaliation by all named Defendants because of his hearing and physical disabilities that at an
A.D.A. meeting because of Plaintiff's inability to hear the Defendants became frustrated, hostile and place Plaintiff
in the cruel and unusual conditions in violation of his First Amendment protection.

Count Three: The foregoing paragraphs one through eighteen individually and cumulatively demonstrate that the
defendants deprived Plaintiff of his procedural due process protections in violation of the Fourteenth Amendment
to the United States Constitution when Defendants, without any form of due process, ignored Plaintiff's hearing and
physical disabilities, by handcuffing Plaintiff in a cruel and unusual manner and placing Plaintiff in punitive
confinement when, as the Defendants own records attached as exhaustion Exhibits concede, Plaintiff did not and
had not violated any rules.

Vil. RELIEF REQUESTED:

State briefly what relief you seek from the Court. Do not make legal arguments or cite fo cases/statutes.

A. Adeclaratory judgement that all named Defendants acted with deliberate indifference to Plaintiff's
hearing and physical disabilities and subjected Plaintiff to retaliatory acts of cruei and unusual
punishments by denying Plaintiff his due process protections.

B. Order all named Defendants to pay Plaintiff one hundred thousand dollars ($100,000) for each
count for each named Defendant in compensatory damages for the retaliatory cruel and unusual

punishments the inflicted on him without procedural due process.

11

 
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 12 of 14

C. Order all named Defendants to pay Piaintiff one hundred thousand dollars ($100,00) in punitive
damages from each named Defendant in punitive damages for retaliatory act of cruel and unusual
punishment Defendants subjected Plaintiff to without affording Plaintiff his procedural protection
afforded by the due process clause.

. D. Order all named Defendants to pay any and all attorney fees, cost and or other expenses incurred
by Plaintiff or his attorneys if appointed by the court.

E. Order that Defendants shall not further retaliate against Plaintiff in any form, fashion and or manner
with an order of compliance issued pursuant to Florida Statute 944.611 and 944.8031, to transfer

Plaintiff to a statutorily appropriate ADA facility.

| DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

Dace éitrbtete $8, 314

 

 
  

 

 

 

 

(Date) (Signature of Plaintiff}

iF MAILED BY PRISONER:

 

| DECLARE (certify, verify, or affirm) under penalty of perjury that this complaint was (check one):

delivered to prison officials for mailing; or [| deposited in the prison’s internal mail system on:

pth . .
This_/<¥ day of Lis Ce yet fs ,20_ #7.

 

"(Signature of Plaintiff)

12
Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 13 of 14

Kowald € E Jovwn a
of Mancélutle Care, edt ri eT MAILED

Sibt éeell fed | -- PROM A

fs

CORRECTIONAL

5 at4o INST HCAL

‘

2 oo
reac éevitle,

 

{/.S Vouk od hes USE
JN. pala abo St Sutt€ Bat
finsacola fflezida 33802- 4965

CHECKED Die Laas

 

 
ae ETE

Case 3:19-cv-05002-MCR-HTC Document1 Filed 12/20/19 Page 14 of 14

 

Legal Mati

 
